UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                           UNITED STATES

                                                     v.

                         Senior Airman CHRISTOPHER L. OLIVER
                                   United States Air Force

                                          ACM 38481 (f rev)

                                           24 February 2016

         Sentence adjudged 26 June 2013 by GCM convened at Joint Base San
         Antonio-Lackland, Texas. Military Judge: Donald R. Eller (sitting alone).

         Approved Sentence: Dishonorable discharge, confinement for 24 months,
         and reduction to E-1.

         Appellate Counsel for Appellant: Major Christopher D. James.

         Appellate Counsel for the United States: Major Meredith L. Steer; Major
         Daniel J. Breen; and Gerald R. Bruce, Esquire.

                                                  Before

                            TELLER, SANTORO, and ZIMMERMAN
                                  Appellate Military Judges

                                     OPINION OF THE COURT
                                     UPON FURTHER REVIEW

          This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                              under AFCCA Rule of Practice and Procedure 18.4.



SANTORO, Judge:

       A military judge sitting as a general court-martial convicted Appellant, pursuant to
his pleas, of two specifications of violating a general regulation, one specification of
dereliction of duty, and three specifications of adultery, in violation of Articles 92 and
134, UCMJ, 10 U.S.C. §§ 892, 934. Contrary to his pleas, Appellant was convicted of
five additional specifications of violating a general regulation, one specification of
wrongful sexual contact, and one specification of consensual sodomy, in violation of
Articles 92, 120, and 125, UCMJ, 10 U.S.C. §§ 892, 920, 925.1 The adjudged and
approved sentence consisted of a dishonorable discharge, confinement for 24 months, and
reduction to E-1.

        Appellant initially submitted nine assertions of error. We granted relief on his
post-trial processing claim and returned the record of trial for new convening authority
action but did not address his remaining arguments. United States v. Oliver, ACM 38481
(A.F. Ct. Crim. App. 15 April 2015). We now address the remaining assignments of
error, including two additional errors premised on the additional post-trial processing:
(1) the military judge abused his discretion in admitting a prosecution sentencing exhibit,
(2) several specifications are multiplicious or are an unreasonable multiplication of
charges, (3) several specifications are legally insufficient, (4) his guilty plea to two
specifications was improvident, (5) the evidence relating to one of the specifications
alleging a violation of a general regulation is legally and factually insufficient, (6)
unlawful command influence undermined his substantial rights, (7) his sentence is
inappropriately severe, (8) his trial defense counsel were ineffective, (9) he is entitled to
additional post-trial processing because there is no indication that the convening authority
reviewed his submissions before taking action, and (10) he is entitled to relief for dilatory
post-trial processing.2 We disagree and affirm.

                                                  Background

       Appellant was a military training instructor (MTI) at Joint Base San Antonio-
Lackland, Texas. The charges and specifications arose from his efforts to develop,
conduct, and maintain personal and intimate relationships with four female trainees and
his use of abusive training methods against a member of a flight under his supervision.
Appellant identified certain female trainees and “tested” them by trying to get them to
show him their tattoos, spending time alone with them, and treating them more favorably
than their flight mates. Some of the trainees admitted flirting with him; some said the
relationships were consensual, while others said they engaged in sexual conduct
voluntarily but were pressured given the nature of the relationship and Appellant’s power
and authority over them.

         Additional facts necessary to resolve the assignments of error are included below.

                             Admission of Prosecution Sentencing Exhibit

       In his written unsworn statement, Appellant wrote, “I am a good person, a good
person that made some terrible mistakes. Although I made bad decisions, those decisions
do not define me as a person and I hope I can highlight to you the type of person I really
1
  Appellant was found not guilty of two specifications alleging abusive sexual contact, one alleging forcible sodomy,
and one alleging obstruction of justice.
2
  Issues 5 through 8 are raised pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982).


                                                         2                                        ACM 38481(f rev)
am.” Trial counsel then sought to introduce Appellant’s response to punishment he had
received under Article 15, UCMJ, 10 U.S.C. § 815, for improper conduct toward trainees
(including one of the victims named in the specifications) and attempting to impede an
investigation into that conduct.3 Trial counsel argued that Appellant’s statement in his
Article 15, UCMJ, response, “I know the rules and would not break them,” coupled with
his denials that he engaged in improper relationships with trainees, rebutted his statement
that he was a “good person” and that the conduct for which he was being sentenced was
inconsistent with his conduct generally.

        The military judge admitted the document, stating:

                [U]nder R.C.M. 1001(c)(2)(C), “The government may rebut
                statements of fact contained in an unsworn. . . .” The court’s
                evaluation of the accused’s unsworn is that they are
                statements of fact. They are not opinion; “I’m a good person;
                a good person that made some terrible mistakes.”

                In the context of paragraph 12, “I am not a bad person. I am
                someone who made a terrible, terrible mistake,” these are in
                reference to his offenses. They are, nonetheless, blanket
                statements of fact. To the extent that Prosecution Exhibit 22
                reflects that on a prior occasion the accused may have
                presented a false statement to his commander, it does reflect
                on the accused’s service and in the full-person concept of
                being a good or a bad person.

                I can keep it in its appropriate context. I will give it the
                weight that I think it’s due; however, it is a statement of fact
                properly rebutted under R.C.M. 1001(c)(2)(C).

       We review a military judge’s decision to admit sentencing evidence for an abuse
of discretion. United States v. Manns, 54 M.J. 164, 166 (C.A.A.F. 2000). Such a review
implicitly acknowledges that a military judge has a range of choices, and we will not
overturn an action taken within that range. United States v. Lubich, 72 M.J. 170, 173
(C.A.A.F. 2013). If evidence is erroneously admitted, we grant relief only when it
substantially influenced the adjudged sentence. United States v. Griggs, 61 M.J. 402, 410
(C.A.A.F. 2005).

      As correctly noted by the military judge, Rule for Court-Martial (R.C.M.)
1001(c)(2)(C) authorizes the government to rebut statements of fact in an unsworn

3
  A document reflecting the Article 15, UCMJ, 10 U.S.C. § 815, proceedings—without Appellant’s written
response—had previously been admitted, without objection, during the prosecution’s sentencing case-in-chief.


                                                     3                                    ACM 38481(f rev)
statement. We agree that the statement, “I am a good person,” is a statement of fact. Cf.
United States v. Cleveland, 29 M.J. 361 (C.M.A. 1990) (holding that the statement, “I feel
that I have served well” is an opinion and not subject to rebuttal (emphasis added)).

        We cannot conclude that the military judge abused his discretion in admitting this
document. The test is not whether we would have ruled similarly, but rather whether the
trial judge’s decision was within the broad range of choices available to him. Lubich, 72
M.J. at 173. It was. We are confident the military judge placed the document in its
proper rebuttal context as he said he would. United States v. Robbins, 52 M.J. 455, 457
(C.A.A.F. 2000) (“A military judge is presumed to know the law and apply it
correctly . . . .”).

                     Multiplicity and Unreasonable Multiplication of Charges

        Specifications 1 and 2 of Charge I alleged that Appellant wrongfully attempted to
develop, and did conduct, a personal, intimate, and sexual relationship with Airman First
Class (A1C) CD. The two specifications differed only in the date ranges alleged: the
first specification (and date range) corresponded with when the victim was in basic
military training status whereas the second corresponded with when the victim was in
technical training status. Specifications 3 and 4 of Charge I alleged similar misconduct
with A1C MK and also differed only in their date ranges for the same reason. Appellant
asserts that this charging scheme resulted in specifications that were “facially
duplicative” and improperly exposed him to unreasonably enhanced criminal exposure,
and are, therefore, either multiplicious or an unreasonable multiplication of charges.

       As Appellant failed to raise this claim at trial, we test for plain error. United
States v. Gladue, 67 M.J. 311, 313 (C.A.A.F. 2009). In the context of claims of
unreasonable multiplication of charges, we will not find error unless there was an
“extreme or unreasonable ‘piling on’ of charges.” See United States v. Butcher, 53 M.J.
711, 714 (A.F. Ct. Crim. App. 2000), aff’d, 56 M.J. 87, 93 (C.A.A.F. 2001).

       There are three related concepts surrounding multiplicity and unreasonable
multiplication of charges: multiplicity for purposes of double jeopardy, unreasonable
multiplication of charges as applied to findings, and unreasonable multiplication of
charges as applied to sentence.

       Multiplicity in violation of the double jeopardy clause of the Constitution4 occurs
when “a court, contrary to the intent of Congress, imposes multiple convictions and
punishments under different statutes for the same act or course of conduct.” United
States v. Roderick, 62 M.J. 425, 431 (C.A.A.F. 2006) (emphasis omitted) (quoting United
States v. Teters, 37 M.J. 370, 373 (C.M.A. 1993)). Thus, “an accused may not be

4
    U.S. CONST. amend. V.


                                                4                              ACM 38481(f rev)
convicted and punished for two offenses where one is necessarily included in the other,
absent Congressional intent to permit separate punishments.” United States v. Morita, 73
M.J. 548, 564 (A.F. Ct. Crim. App. 2014), rev'd on other grounds, 74 M.J. 116 (C.A.A.F.
2015).

       The Supreme Court established a “separate elements test” for analyzing
multiplicity issues: “The applicable rule is that where the same act or transaction
constitutes a violation of two distinct statutory provisions, the test to be applied to
determine whether there are two offenses or only one, is whether each provision requires
proof of a fact which the other does not.” Blockburger v. United States, 284 U.S. 299,
304 (1932). “Accordingly, multiple convictions and punishments are permitted . . . if the
two charges each have at least one separate statutory element from each other.” Morita,
73 M.J. at 564. Where one offense is necessarily included in the other under the separate
elements test, legislative intent to permit separate punishments may be expressed in the
statute or its legislative history, or “it can also be presumed or inferred based on the
elements of the violated statutes and their relationship to each other.” Teters, 37 M.J. at
376–77.

       Even if offenses are not multiplicious, courts may apply the doctrine of
unreasonable multiplication of charges to dismiss charges and specifications. Rule for
Courts-Martial 307(c)(4) summarizes this principle as follows: “What is substantially
one transaction should not be made the basis for an unreasonable multiplication of
charges against one person.” The government may not needlessly “pile on” charges
against an accused. See United States v. Foster, 40 M.J. 140, 144 n.4 (C.M.A. 1994).
Our superior court has endorsed the following non-exhaustive list of factors to consider
in determining whether unreasonable multiplication of charges has occurred:

             (1) Did [Appellant] object at trial that there was an
             unreasonable multiplication of charges and/or
             specifications?;
             (2) Is each charge and specification aimed at distinctly
             separate criminal acts?;
             (3) Does the number of charges and specifications
             misrepresent     or     exaggerate     the   appellant’s
             criminality?;
             (4) Does the number of charges and specifications
             [unreasonably] increase the appellant’s punitive
             exposure?; and
             (5) Is there any evidence of prosecutorial overreaching
             or abuse in the drafting of the charges?

United States v. Quiroz, 55 M.J. 334, 338–39 (C.A.A.F. 2001) (quoting United States v.
Quiroz, 53 M.J. 600, 607 (N.M. Ct. Crim. App. 2000)) (line breaks added) (quotation


                                             5                              ACM 38481(f rev)
marks omitted). “Unlike multiplicity—where an offense found multiplicious for findings
is necessarily multiplicious for sentencing—the concept of unreasonable multiplication of
charges may apply differently to findings than to sentencing.” United States v. Campbell,
71 M.J. 19, 23 (C.A.A.F. 2012). When the Quiroz factors indicate that the unreasonable
multiplication of charges principles affect sentencing more than findings, “the nature of
the harm requires a remedy that focuses more appropriately on punishment than on
findings.” Quiroz, 55 M.J. at 339.

       The specifications are not facially duplicative as each covers a different time
period. Moreover, we conclude that it was not unreasonable to draw a distinction
between the training status of the victims at the time of the offenses. When the victims
were in basic training, Appellant was A1C CD’s flight chief and oversaw her military
training instructor. He was A1C MK’s military training instructor. His military
relationship with both trainees changed when they moved from basic training to technical
school, but he remained bound by the regulation not to develop personal relationships
with them while they were in either status. It was not unreasonable for the Government
to conclude, and to charge accordingly, that the nature of the offenses was qualitatively
different based on Appellant’s military relationship with his victims at the time of the
offenses.    The specifications were neither multiplicious nor an unreasonable
multiplication of charges.

                Legal and Factual Sufficiency (Wrongful Sexual Contact)

       In Specification 2 of Charge II, Appellant was charged with engaging in sexual
contact with A1C LMS on divers occasions without her consent. Specifically, it was
alleged that he groped her groin by placing her in fear of an impact on her military career
through an abuse of his military rank, position, and authority. The military judge
acquitted him of the charged offense but found him guilty of the lesser included offense
of wrongful sexual contact, also in violation of Article 120, UCMJ.

       Appellant now asserts that the evidence is legally and factually insufficient to
support his conviction because, he argues, the victim’s account was implausible and she
could not remember the exact date on which the incident occurred.

       We review issues of legal and factual sufficiency de novo. United States v.
Washington, 57 M.J. 394, 399 (C.A.A.F. 2002). The test for legal sufficiency is
“whether, considering the evidence in the light most favorable to the prosecution, a
reasonable factfinder could have found all the essential elements beyond a reasonable
doubt.” United States v. Humpherys, 57 M.J. 83, 94 (C.A.A.F. 2002) (quoting United
States v. Turner, 25 M.J. 324, 324 (C.M.A. 1987)). In applying this test, “we are bound
to draw every reasonable inference from the evidence of record in favor of the
prosecution.” United States v. Barner, 56 M.J. 131, 134 (C.A.A.F. 2001); see also
United States v. McGinty, 38 M.J. 131, 132 (C.M.A. 1993).


                                             6                              ACM 38481(f rev)
       The test for factual sufficiency is “whether, after weighing the evidence in the
record of trial and making allowances for not having personally observed the witnesses,
[we are] convinced of [Appellant]’s guilt beyond a reasonable doubt.” Turner, 25 M.J. at
325. In conducting this unique appellate role, we take “a fresh, impartial look at the
evidence,” applying “neither a presumption of innocence nor a presumption of guilt” to
“make [our] own independent determination as to whether the evidence constitutes proof
of each required element beyond a reasonable doubt.” Washington, 57 M.J. at 399. The
term reasonable doubt, however, does not mean that the evidence must be free from
conflict. United States v. Lips, 22 M.J. 679, 684 (A.F.C.M.R. 1986). Our assessment of
legal and factual sufficiency is limited to the evidence produced at trial. United States v.
Dykes, 38 M.J. 270, 272 (C.M.A. 1993).

       The elements of the offense of wrongful sexual contact, as a lesser included
offense of the charged offense of abusive sexual contact, are:

       (1) That Appellant engaged in sexual contact with A1C LS;
       (2) That such sexual contact was done without her consent; and
       (3) That the sexual contact was wrongful.

       The victim testified that Appellant touched her groin without her consent on
multiple occasions and described when they occurred.             Her testimony, both
independently and when viewed in conjunction with the other evidence in the record, was
sufficient to enable a reasonable factfinder to conclude beyond a reasonable doubt that
Appellant committed the offense.

       We have considered the evidence in the light most favorable to the prosecution.
Having paid particular attention to the matters raised by Appellant, we find the evidence
legally sufficient to support his conviction for wrongful sexual contact. Moreover,
having made allowances for not having personally observed the witnesses, we are,
ourselves, convinced of his guilt beyond a reasonable doubt.

                            Violation of a General Regulation

       Charge I contained seven specifications alleging violations of Air Education and
Training Command Instruction (AETCI) 36-2909, Professional and Unprofessional
Relationships (2 March 2007) (certified current 26 September 2011). Appellant pled
guilty to two of the seven (Specifications 5 and 6) and was convicted, contrary to his
pleas, of the others.

       He now challenges the legal sufficiency of his convictions and the military judge’s
decision to accept his guilty pleas, arguing that violations of AETCI 36-2909 are not




                                             7                               ACM 38481(f rev)
punishable under Article 92, UCMJ, because the regulation fails to include the necessary
notice of its punitive nature.

       The test for legal sufficiency is “whether, considering the evidence in the light
most favorable to the prosecution, a reasonable factfinder could have found all the
essential elements beyond a reasonable doubt.” Humpherys, 57 M.J. at 94 (quoting
Turner, 25 M.J. at 324). In applying this test, “we are bound to draw every reasonable
inference from the evidence of record in favor of the prosecution.” Barner, 56 M.J. at
134; see also McGinty, 38 M.J. at 132.

       We review a military judge’s decision to accept a guilty plea for an abuse of
discretion and review questions of law arising from the guilty plea de novo. United
States v. Inabinette, 66 M.J. 320, 322 (C.A.A.F. 2008). “In doing so, we apply the
substantial basis test, looking at whether there is something in the record of trial, with
regard to the factual basis or the law, that would raise a substantial question regarding the
appellant’s guilty plea.” Id.; see also United States v. Prater, 32 M.J. 433, 436 (C.M.A.
1991) (stating that a plea of guilty should not be overturned as improvident unless the
record reveals a substantial basis in law or fact to question the plea). It is Appellant’s
burden to demonstrate a substantial basis for questioning the plea. United States v.
Negron, 60 M.J. 136, 141 (C.A.A.F. 2004).

       We have previously considered and rejected Appellant’s argument. United States
v. LeBlanc, 74 M.J. 650 (A.F. Ct. Crim. App. 2015) (en banc).5

                 [A]lthough AETCI 36-2909 did not meet all requirements of
                 [Air Force Instruction] 33-360, the cited provisions were not
                 intended to protect personal liberties or interests, and the
                 appellant lacks standing to enforce them. Any challenge to
                 the providence of his pleas or the legal sufficiency of his
                 conviction on that basis does not constitute an error materially
                 prejudicial to the substantial rights of the appellant.

Id. at 658. We discern no material difference between this case and LeBlanc, and
therefore conclude that Appellant is entitled to no relief on this issue.

                                      Unlawful Command Influence

      Appellant next alleges, for the first time on appeal, that apparent unlawful
command influence so permeated the Air Force at the time of his trial that it was
impossible for him to receive a fair trial or clemency consideration.

5
 Appellate briefs in the instant case were filed before we issued our decision in United States v. LeBlanc, 74 M.J.
650 (A.F. Ct. Crim. App. 2015) (en banc).


                                                        8                                       ACM 38481(f rev)
       Article 37(a), UCMJ, 10 U.S.C. § 837(a), states: “No person subject to this
chapter may attempt to coerce or . . . influence the action of a court-martial or any other
military tribunal or any member thereof, in reaching the findings or sentence in any
case.” The mere appearance of unlawful command influence may be “as devastating to
the military justice system as the actual manipulation of any given trial.” United States v.
Ayers, 54 M.J. 85, 94–95 (C.A.A.F. 2000) (quoting United States v. Allen, 33 M.J. 209,
212 (C.M.A. 1991)).

       On appeal, Appellant bears the initial burden of raising unlawful command
influence. United States v. Salyer, 72 M.J. 415, 423 (C.A.A.F. 2013). He must show:
“(1) facts, which if true, constitute unlawful command influence; (2) that the proceedings
were unfair; and (3) that the unlawful command influence was the cause of the
unfairness.” Id. The initial burden of showing potential unlawful command influence is
low but is more than mere allegation or speculation. United States v. Stoneman, 57 M.J.
35, 41 (C.A.A.F. 2002). “The quantum of evidence required to raise unlawful command
influence is ‘some evidence.’” Id. (quoting United States v. Stoneman, 57 M.J. 35, 47
(C.A.A.F. 2002). Once an issue of unlawful command influence is raised by some
evidence, the burden shifts to the government to rebut the allegation by persuading the
[c]ourt beyond a reasonable doubt that (1) the predicate facts do not exist; (2) the facts do
not constitute unlawful command influence; or (3) the unlawful command influence did
not affect the findings or sentence. Id. (citing United States v. Biagase, 50 M.J. 143, 150
(C.A.A.F. 1999).

       Appellant’s argument focuses in large part on various comments by officials
including the President of the United States, the Secretary of Defense, and other Air
Force senior leaders. Notably, none of the comments at issue were made by anyone
directly involved in Appellant’s court-martial.

        We have reviewed the entire record, including the comments made by the senior
officials. We need not reach the question of whether Appellant met his initial burden of
production of evidence, as we find beyond a reasonable doubt that the statements at issue
had no impact on Appellant’s trial. Furthermore, an objective, disinterested, reasonable
member of the public, fully informed of all the facts and circumstances, would not harbor
a significant doubt about the fairness of Appellant’s court-martial. See United States v.
Lewis, 63 M.J. 405, 415 (C.A.A.F. 2006). We find beyond a reasonable doubt that the
case was not infected by actual or apparent unlawful command influence.

                                     Sentence Severity

       Appellant argues that his sentence is inappropriately severe and asks that we
mitigate his sentence to confinement by one year. In support of his argument, he refers to
sentences received by other military training instructors for what he asserts was similar
misconduct.


                                              9                              ACM 38481(f rev)
       We review sentence appropriateness de novo. United States v. Lane, 64 M.J. 1, 2
(C.A.A.F. 2006). We “may affirm only such findings of guilty and the sentence or such
part or amount of the sentence, as [we find] correct in law and fact and determine[], on
the basis of the entire record, should be approved.” Article 66(c), UCMJ, 10 U.S.C. §
866(c). “We assess sentence appropriateness by considering the particular appellant, the
nature and seriousness of the offense[s], the appellant’s record of service, and all matters
contained in the record of trial.” United States v. Anderson, 67 M.J. 703, 705 (A.F. Ct.
Crim. App. 2009). We review Appellant’s sentence based upon an individualized
consideration of Appellant, the nature and seriousness of the offenses, and the character
of the offender. United States v. Snelling, 14 M.J. 267, 268 (quoting United States v.
Mamaluy, 27 C.M.R. 176, 180–81 (C.M.A. 1959)).

       While we have a great deal of discretion in determining whether a particular
sentence is appropriate, we are not authorized to engage in exercises of clemency. United
States v. Nerad, 69 M.J. 138, 146 (C.A.A.F. 2010); United States v. Lacy, 50 M.J. 286,
288 (C.A.A.F. 1999); United States v. Healy, 26 M.J. 394, 395–96 (C.M.A. 1988). The
maximum imposable sentence was a dishonorable discharge, confinement for 23 years
and 6 months, forfeiture of all pay and allowances, and reduction to E-1. The approved
sentence of a dishonorable discharge, 24 months of confinement, and reduction to E-1
was clearly within the discretion of the convening authority.

       The appropriateness of a sentence generally should be determined without
reference or comparison to sentences in other cases. United States v. Ballard, 20 M.J.
282, 283 (C.M.A. 1985). We are not required to engage in comparison of specific cases
“except in those rare instances in which sentence appropriateness can be fairly
determined only by reference to disparate sentences adjudged in closely related cases.”
Lacy, 50 M.J. at 288 (quoting Ballard, 20 M.J. at 283). “[A]ppellant bears the burden of
demonstrating that any cited cases are ‘closely related’ to his or her case and that the
sentences are ‘highly disparate.’” Id. If that burden is satisfied, the government must
then establish a rational basis for the disparity. Id. Closely related cases include those
which pertain to “coactors involved in a common crime, servicemembers involved in a
common or parallel scheme, or some other direct nexus between the servicemembers
whose sentences are sought to be compared.” Lacy, 50 M.J. at 288.

       We have reviewed the materials submitted by Appellant and conclude that he has
not met his burden to establish that the cases he cited were “closely related.” The cases
all occurred at other Air Force bases, or in other military services, or with demonstrably
different facts, charges, and findings.

       Appellant violated his position of trust and used that position to develop and
attempt to develop inappropriate relationships with four trainees, humiliated another,
engaged in wrongful sexual contact and sodomy with a trainee, and committed adultery
with three trainees. While there were positive aspects to his military career, his offenses


                                             10                              ACM 38481(f rev)
were serious and had a devastating impact upon good order and discipline. Accordingly,
we conclude that the approved sentence is not inappropriately severe.

                                  Effectiveness of Counsel

       Appellant next contends that his trial defense counsel provided him ineffective
assistance in three ways: (1) by failing to file a motion to change venue or voir dire the
military judge on his past involvement in MTI cases; (2) by failing to obtain photographs
of the location where the acts of abusive sexual contact occurred; (3) and by failing to
cross-examine the witnesses effectively.

       We review claims of ineffective assistance of counsel de novo, United States v.
Mazza, 67 M.J. 470, 474 (C.A.A.F. 2009), following the two-part test outlined by the
United States Supreme Court in Strickland v. Washington, 466 U.S. 668, 687, (1984).
See United States v. Tippit, 65 M.J. 69, 76 (C.A.A.F. 2007). Our superior court has
applied this standard to military courts-martial, noting that “in order to prevail on a claim
of ineffective assistance of counsel, an appellant must demonstrate both (1) that his
counsel’s performance was deficient, and (2) that this deficiency resulted in prejudice.”
United States v. Green, 68 M.J. 360, 361 (C.A.A.F. 2010) (citing Strickland, 466 U.S. at
687; Mazza, 67 M.J. at 474).

        The deficiency prong requires Appellant to show his counsel’s performance fell
below an objective standard of reasonableness, according to the prevailing standards of
the profession. Strickland, 466 U.S. at 688. The prejudice prong requires Appellant to
show a “reasonable probability that, but for counsel’s unprofessional errors, the result of
the proceeding would have been different.” Id. at 694. In doing so, Appellant “must
surmount a very high hurdle.” United States v. Moulton, 47 M.J. 227, 229 (C.A.A.F.
1997) (citing Strickland, 466 U.S. at 689). This is because counsel is presumed
competent in the performance of his or her representational duties. United States v.
Anderson, 55 M.J. 198, 201 (C.A.A.F. 2001). Thus, judicial scrutiny of a defense
counsel’s performance must be “highly deferential and should not be colored by the
distorting effects of hindsight.” United States v. Alves, 53 M.J. 286, 289 (C.A.A.F. 2000)
(citing Moulton, 47 M.J. at 229).

       To determine whether the presumption of competence has been overcome, our
superior court has set forth a three-part test:

              1. Are appellant’s allegations true; if so, “is there a reasonable
              explanation for counsel’s actions”?

              2. If the allegations are true, did defense counsel’s level of
              advocacy “fall measurably below the performance . . .
              [ordinarily expected] of fallible lawyers”?


                                              11                               ACM 38481(f rev)
              3. If defense counsel was ineffective, is there “a reasonable
              probability that, absent the errors,” there would have been a
              different result?

United States v. Gooch, 69 M.J. 353, 362 (C.A.A.F. 2011) (alteration and omission in
original) (quoting United States v. Polk, 32 M.J. 150, 153 (C.M.A. 1991)).

        “[T]he defense bears the burden of establishing the truth of the factual allegations
that would provide the basis for finding deficient performance.” Tippit, 65 M.J. at 76
(citing Polk, 32 M.J. at 153). When there is a factual dispute, appellate courts determine
whether further factfinding is required. United States v. Ginn, 47 M.J. 236, 242–43
(C.A.A.F. 1997). We ordered trial defense counsel to provide affidavits addressing the
allegations outlined above. Based upon our review of Appellant’s claims, trial defense
counsel’s affidavits, and the matters contained in the record, we can resolve this issue
without ordering additional factfinding.

       Trial defense counsel averred that they did not voir dire the military judge for two
principal reasons: first, they were already aware of the other MTI cases over which the
military judge had presided and the outcomes of those cases; and second, because the
military judge placed on the record at the beginning of the trial a summary of his prior
involvement in MTI cases. Appellant himself presented his counsel with photographs of
the room in which the assault occurred and his counsel used those photographs to prepare
his defense and to make tactical decisions about how best to represent him. We have
reviewed the cross-examination of the witnesses and the presentation of the defense as a
whole and see nothing to indicate that Appellant’s counsel were deficient.

                                   Post-Trial Processing

       Finally, Appellant argues that he is entitled to relief based on two alleged post-trial
processing errors. First, he asserts that new review and action are required because there
is no evidence that the convening authority considered Appellant’s submission before
taking action. Second, he asserts that post-trial processing delays warrant relief.

      Proper completion of post-trial processing is a question of law which we review de
novo. United States v. Sheffield, 60 M.J. 591, 593 (A.F. Ct. Crim. App. 2004) (citing
United States v. Kho, 54 M.J. 63, 65 (C.A.A.F. 2000)).

       With respect to his first claim, R.C.M. 1107(b)(3)(A) requires that before taking
action on the findings and sentence, the convening authority shall consider, inter alia, any
matters submitted by the accused during the clemency process. Pursuant to R.C.M. 1105
and during processing following our return of this case to the general court-martial
convening authority, on 12 June 2015 trial defense counsel submitted his own letter and


                                             12                               ACM 38481(f rev)
an 11 June 2015 letter (and attachments) from Appellant to the convening authority. It is
this letter that Appellant now claims was not reviewed by the convening authority.

        We presume a convening authority has reviewed matters submitted by an
Appellant if the staff judge advocate (SJA) prepared an addendum to the staff judge
advocate’s recommendation (SJAR) that (1) tells the convening authority of the matters
submitted, (2) advises the convening authority that he must consider the matters, and (3)
lists the attachments, indicating they were actually provided. United States v. Gaddy, 54
M.J. 769, 773 (A.F. Ct. Crim. App. 2001). That is precisely what happened in this case.
The SJA prepared an addendum advising the convening authority that he must consider
the matters submitted by Appellant before taking final action in the case, and then listed
“Defense Counsel Ltr, dated 12 June 2015 (with Accused letter and attachments)” as
attachments. Before us, Appellant appears to be asking that we create a rule requiring
that each page in a multi-part document be specifically identified. We do not believe
Gaddy contemplated such detail, nor do we believe such a blanket rule is necessary or
appropriate.

       With respect to his second claim, Appellant requests that we grant the “modest
relief” of setting aside his punitive discharge because of post-trial processing delays.
Thirty-five days elapsed between the convening authority’s second action and the
docketing of this case before this court. Under United States v. Moreno, 63 M.J. 129, 142
(C.A.A.F. 2006), the record should have been docketed with this court within 30 days of
the convening authority’s action. Additionally, Appellant argues that the 740-day period
between completion of trial and the convening authority’s second action violates the 120-
day Moreno standard applicable to that phase of post-trial processing.

        We review de novo Appellant’s claim that he has been denied his due process
right to a speedy post-trial review and appeal. Moreno, 63 M.J. at 135. Because the 35-
day period in this case is facially unreasonable, see id. at 142, we examine the claim
under the four factors set forth in Barker v. Wingo, 407 U.S. 514, 530 (1972): “(1) the
length of the delay; (2) the reasons for the delay; (3) the appellant’s assertion of the right
to timely review and appeal; and (4) prejudice.” Moreno, 63 M.J. at 135. If we are able
to conclude directly that any error was harmless beyond a reasonable doubt, we do not
need to engage in a separate analysis of each factor. See United States v. Allison, 63 M.J.
365, 370 (C.A.A.F. 2006).

        Moreno identified three types of prejudice arising from post-trial processing delay:
(1) oppressive incarceration; (2) anxiety and concern; and (3) impairment of ability to
present a defense at a rehearing. Id. at 138–39. None are present or alleged in this case.
While we agree that Moreno violations are unacceptable, we find beyond a reasonable
doubt that Appellant was not harmed by the 35-day period from action to docketing and
is thus not entitled to relief under Moreno.



                                             13                               ACM 38481(f rev)
        We also disagree with Appellant’s contention that the length of the Moreno
violation in this case should be measured against the 740 days between conclusion of trial
and the second action. Our superior court held that when a Court of Criminal Appeals
issues a decision in a case within Moreno time standards, and further post-trial processing
is necessitated because of the court’s decision, the Moreno clock starts anew. See United
States v. Roach, 69 M.J. 17, 22 (C.A.A.F. 2010); see also United States v. Mackie, 72
M.J. 135 (C.A.A.F. 2013). While we are not unsympathetic to Appellant’s argument that
the necessity for a second round of post-trial processing resulted from government error,
rather than appellate clarification of matters of law, he has still failed to establish that he
has been prejudiced by the delay.

         However, that does not end the inquiry, as we may grant sentence relief under
Article 66(c), UCMJ, even when we find no prejudice in unreasonable post-trial delays.
United States v. Tardif, 57 M.J. 219, 224 (C.A.A.F. 2002); see also United States v.
Toohey, 63 M.J. 353, 362 (C.A.A.F. 2006) (finding delays were “such that tolerating
them would adversely affect the public’s perception of the fairness and integrity of the
military justice system”). However, “[a]ppellate relief under Article 66(c) should be
viewed as the last recourse to vindicate, where appropriate, an appellant’s right to timely
. . . review.” Tardif, 57 M.J. at 225.

       We have reviewed the entirety of the post-trial processing, including each of the
steps identified by Moreno and the “non-exhaustive” list of factors we analyze when
considering Tardif relief. See United States v. Bischoff, 74 M.J. 664, 672 (A.F. Ct. Crim.
App. 2015). We do not believe Tardif relief is warranted under the facts of this case.

                                         Conclusion

       The findings and sentence are correct in law and fact, and no error materially
prejudicial to the substantial rights of Appellant occurred. Articles 59(a) and 66(c),
UCMJ, 10 U.S.C. §§ 859(a), 866(c). Accordingly, the findings and sentence are
AFFIRMED.


              FOR THE COURT



              LEAH M. CALAHAN
              Clerk of the Court




                                              14                               ACM 38481(f rev)